By the Court.
— The plaintiff asserts that the statement made by the defendants in their printed report, was libelous, because it represented the plaintiff to be indebted to the city in a larger sum than he really owed. The instruction left the jury to decide the question of malice. That was correct. The first requested instruction was properly withheld ; for there is no rule of law, that the officers of a city or town must be acquainted with the contents of all its records.
The second requested instruction could not have been properly given. There was no evidence, that the defendants knew there were records relative to the matters, as to which care and diligence were supposed to be required.

Judgment on the verdict.